Citation Nr: 1637496	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  07-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected thoracolumbar spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from Febraury 1983 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for a right hip disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2014.  A copy of the hearing transcript is of record.  The Board then remanded her claim for service connection for a right hip disability in July 2014 for additional development.


FINDING OF FACT

A right hip disability is not etiologically related to service and is not proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), post-service private treatment records reflect a diagnosis of trochanteric bursitis in January 2009.  Therefore, a current right hip disability has been established.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment, or diagnoses of a right hip disability.  Indeed, the Veteran has not asserted that a right hip condition had its onset during service.  Rather, she has reported that it began about two years after service in September 2006.  See April 2014 Hearing Transcript at 10 ("I think it developed in like September 2006..."); May 2007 Private Treatment Records (hip pain started in fall 2006).

As there is no indication that right hip trochanteric bursitis or any other hip disability was incurred during service, service connection on a direct basis is not warranted.

Service connection may also be warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this case, the Veteran has asserted that her hip condition is secondary to her service-connected thoracolumbar spine condition.  See January 2009 Report of Contact.

The Veteran was afforded a VA general medical examination in February 2009.  However, that examiner found that the right hip had a normal appearance without any heat, redness, swelling, or tenderness, with full range of motion.  No right hip diagnosis was rendered at the time.

An additional VA examination was obtained in October 2015.  That examiner noted the claimed condition of bursitis, but stated that the Veteran did not have any current diagnoses of the right hip.  The Veteran indicated during the examination that the onset of right hip pain occurred 6 or 7 years ago, was treated with an injection, and ultimately resolved over time.  Physical examination revealed normal range of motion without pain and normal strength.  The examiner stated that no opinion on etiology could be given as there was no current right hip condition.

Notably, the requirement of a "current" disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the January 2009 diagnosis of trochanteric bursitis, rendered concurrent with the Veteran's January 2009 claim, establishes a current right hip disability for VA purposes.  However, there is no competent evidence linking this condition to the Veteran's service-connected spine disability.  VA examinations were unable to establish an etiology because the condition was not present during those examinations, and there are no other relevant medical opinions in the record.  Therefore, service connection for a right hip condition as secondary to a service-connected spine disability has not been established.


II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a January 2009 letter prior to the initial adjudication of her claim.  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provide opinions regarding the etiology of the Veteran's claimed condition.  As discussed above, the most recent October 2015 VA examiner stated that an opinion could not be provided regarding the etiology of a right hip condition because no such condition was present on examination, similar to a February 2009 VA examination.  The October 2015 VA examiner has therefore provided a sufficient basis for why an opinion could not be generated.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for a right hip disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


